t c summary opinion united_states tax_court monty e stone petitioner v commissioner of internal revenue respondent docket no 28073-08s filed date monty e stone pro_se nathan hall for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for j m is entitled to a child_tax_credit and is entitled to an earned_income_credit eic background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california in petitioner was renting housing from his father and living with his longtime girlfriend monica mora ms mora ms mora was unemployed and petitioner was the sole support of the household this living situation continued throughout and although ms mora would move out for periods and then return to the home ms mora was living with petitioner when she gave birth to j m on date it was not until late or early that petitioner discovered through a dna test that j m was not his biological child 1the court refers to minor children by their initials rule a in date ms mora moved out of petitioner’s home on a more permanent basis although she returned for temporary periods thereafter ms mora took j m with her for a few weeks and then returned j m to petitioner except for that single incident in late j m resided with petitioner in his home throughout petitioner provided food clothing and shelter to j m from the time of birth through at least the time of trial the state of california provided some medical treatment to j m but the amount expended for this care is not in the record ms mora signed a form_8332 release revocation of release of claim to exemption for child by custodial_parent for the taxable_year on date as indicated on date respondent issued a notice_of_deficiency determining a deficiency of dollar_figure only the face page and waiver page of the notice_of_deficiency were included in the record the parties have not stipulated the tax_return nor have they provided the examination_report from the record including respondent’s pretrial memorandum the adjustments reflect that respondent determined that petitioner is ineligible for the claimed dependency_exemption deduction the eic and a child_tax_credit discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i dependency_exemption deduction a taxpayer is entitled to a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and the term child includes a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or by a court order sec_152 j m is not a qualifying_child because he is not related to petitioner and is not an adopted or foster_child an individual who is not a qualifying_child may still under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 a - h lists eight types of qualifying relationships seven of which involve various familial relationships which do not apply to the circumstances herein the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a temporary absence from the household will not prevent an individual from being considered as living with the taxpayer for the entire year id a taxpayer maintains a household when he or she pays more than one-half of the expenses for the household see sec_2 revrul_64_41 c b part the court is satisfied that j m resided with petitioner and had the same principal_place_of_abode as petitioner the court is further satisfied that no individual other than petitioner supported j m and that the child had no other source_of_income or support besides his medical_care provided for by the state of california since j m had no other source_of_income or support we assume for purposes of the test that petitioner provided more than one-half of j m ’s support as defined in sec_1_152-1 income_tax regs additionally petitioner paid rent and provided food for the home there is no evidence of another source of maintenance of the household as defined in sec_1_2-2 income_tax regs thus petitioner has satisfied sec_152 a - c sec_152 requires a qualifying_relative to be neither the petitioner’s qualifying_child nor the qualifying_child of any other taxpayer as stated above j m is not petitioner’s qualifying_child however j m is the qualifying_child of ms mora a qualifying_child must meet all of the following requirements bear a relationship to the taxpayer such as son or daughter have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year be under the age of and not provide more than one- 2the record is void of any detail as to amounts expended for medical_care and we decline to speculate as to the amounts provided half of his own support sec_152 j m is the qualifying_child of ms mora because he is her son ms mora and j m had the same principal_place_of_abode for more than 6_month sec_3 albeit with petitioner in j m wa sec_1 year old in and he did not provide any of his own support thus ms mora meets all four requirements for the year we are satisfied that petitioner provided and continued to provide as of the date of trial the vast majority of j m ’s support and care however since ms mora is entitled to claim j m as her qualifying_child for and j m is not petitioner’s biological child nor has any agency placed the child with him petitioner is not entitled to the claimed dependency_exemption deduction for sec_152 we recognize that petitioner treated j m as his child from birth and in fact continued to so treat j m after he learned that he was not j m ’s biological father the requirements for a dependency_exemption deduction are complex and the definitions of qualifying_child and qualifying_relative are replete with multiple tests for qualification despite petitioner’s good 3ms mora resided with petitioner from at least date to sometime in date additionally petitioner testified that she would move back in with him for periods before date and after she left in date 4the form_8332 has no legal effect here since the form applies only in a situation where a noncustodial_parent is seeking to claim a child for a dependency_exemption intentions of providing a home and support for j m petitioner does not meet the tests set forth in the labyrinth of subsections enacted by congress ii earned_income_credit an eligible_individual is entitled to a credit against his federal_income_tax liability calculated as a percentage of his earned_income subject_to certain limitations sec_32 128_tc_13 different percentages and amounts are used to calculate the eic depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 rowe v commissioner supra pincite a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as previously discussed j m is not petitioner’s qualifying_child thus petitioner is not entitled to the eic with one qualifying_child for iii child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer 5since the tax_return has not been made part of the record we cannot opine as to the amount of any eic without a qualifying_child petitioner would be entitled to on the basis of his income as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable since j m is not petitioner’s qualifying_child petitioner is not entitled to the child_tax_credit or the additional_child_tax_credit to reflect the foregoing decision will be entered under rule 6the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which an individual’s modified_adjusted_gross_income exceeds dollar_figure in the case of a joint_return dollar_figure in the case of an unmarried individual and dollar_figure in the case of a married individual filing a separate_return sec_24 7because petitioner may be entitled to a lesser eic as a result of our conclusions we will enter the decision under rule
